70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PACIFIC PHYSICIANS SERVICES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 94-1681.
United States Court of Appeals, District of Columbia Circuit.
Sept. 12, 1995.

Before:  WALD, SILBERMAN, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review and cross-application for enforcement of an order of the National Labor Relations Board, and was briefed and argued by counsel.  While the issues presented occasion no need for an opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b) (January 1, 1994).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the petition for review is hereby denied, and the Board's cross-application for enforcement is granted.  The decision of the Board that coercion did not exist in a representation election is supported by substantial evidence in the record.  The Board's decision is clearly consistent with prior Board decisions.  Accordingly, the petitioner violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bargain and to furnish presumptively relevant information.  The Board's order is enforced with the following modification:  "(b) On request, furnish the Union information that is relevant and necessary to its role as the exclusive representative of the unit employees provided, however, that should the Union seek information concerning non-unit employees, the Union must assume the burden of showing its relevance in accordance with applicable precedent."   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1) (January 1, 1994).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.